Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second open end" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should amend Claim 4 to depend from Claim 3.
Claim 5 recites the limitation "the shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should amend Claim 5 to depend from Claim 3.
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,424,638 to Guthrie et al. (Guthrie).

    PNG
    media_image1.png
    730
    518
    media_image1.png
    Greyscale

Regarding Claim 1:  Guthrie discloses a pivot and swiveling mechanism, comprising: a ring element (See Annotated Fig. A) defining a closed or closeable attachment aperture, the ring element including two spaced apart leg members (See Annotated Fig. A), the leg members including foot portions (See Annotated Fig. A) that turn to extend toward each other, the foot portions having respective, spaced-apart relatively enlarged ends (See Annotated Fig. A); a swivel housing element (See Annotated Fig. A) having a first open end (See Annotated Fig. A) for receiving and at least partially containing the ends of the foot portions within the swivel housing element so that the ring element can be substantially freely rotated about a pivot axis (See Annotated Fig. A); and a capping element (See Annotated Fig. A) adapted for interlocking with the first open end of the swivel housing element, the capping element having a bottom surface portion of radial symmetry about a swivel axis that is distinct from the pivot axis.
Regarding Claim 2:  Guthrie discloses a pivot and swivel mechanism of claim 1, wherein the swivel axis (See Annotated Fig. A) is substantially perpendicular to the pivot axis (See Annotated Fig. A).
Regarding Claim 3:  Guthrie discloses a pivot and swivel mechanism of claim 1, wherein the swivel housing element has a second open end (See Annotated Fig. A) opposite the first open end, wherein the capping element has a hole (See Annotated Fig. A) therethrough, and further comprising a shaft (F) extending through the hole in the capping element and the first and second open ends of the swivel housing element.
Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,114,872 to Alba (Alba).

    PNG
    media_image2.png
    618
    486
    media_image2.png
    Greyscale

Regarding Claim 1:  Alba discloses a pivot and swiveling mechanism, comprising: a ring element (See Annotated Fig. B) defining a closed or closeable attachment aperture, the ring element including two spaced apart leg members (See Annotated Fig. B), the leg members including foot portions (See Annotated Fig. B) that turn to extend toward each other, the foot portions having respective, spaced-apart relatively enlarged ends (See Annotated Fig. B); a swivel housing element (See Annotated Fig. B) having a first open end (See Annotated Fig. B) for receiving and at least partially containing the ends of the foot portions within the swivel housing element so that the ring element can be substantially freely rotated about a pivot axis (See Annotated Fig. B); and a capping element (See Annotated Fig. B) adapted for interlocking with the first open end of the swivel housing element, the capping element having a bottom surface portion of radial symmetry about a swivel axis that is distinct from the pivot axis.
Regarding Claim 4:  Alba discloses a pivot and swivel mechanism of Claim 2, wherein the shaft (37) is threaded proximate the second open end (See Annotated Fig. B) of the swivel housing element, the mechanism further comprising a nut (See Annotated Fig. B) threaded onto the threads of the shaft.
Regarding Claim 5:  Alba discloses a pivot and swivel mechanism of claim 2, wherein the shaft has a ledge (See Annotated Fig. B) for receiving the capping element (See Annotated Fig. B) over the bottom surface portion thereof
Regarding Claim 6:  Alba discloses a pivot and swivel mechanism of claim 5, further comprising an annular element (See Annotated Fig. B) concentrically disposed around the shaft and supporting the capping element (See Annotated Fig. B).
Regarding Claim 7:  Alba discloses a pivot and swivel mechanism of claim 6, wherein the annular element (See Annotated Fig. B) is a flat washer (See Annotated Fig. B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alba in view of US Patent No. 6,349,985 to Aston (Aston).
Regarding Claim 8:  Alba discloses a flat washer but does not disclose that it is made of Teflon.  However, Aston teaches a washer that is made of Teflon (See Col. 3, lines 24-25).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Alba by using a Teflon washer similar to that taught by Aston to help reduce rotational friction as discussed in Aston in Col. 3, lines 24-26.  Doing so would prevent damage of the parts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2004/0032134, 5248176, 4863205, 4705422.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632